DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-29, 32, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon 9,963,105 (hereinafter Gordon) in view of Wu 7,594,415 (hereinafter Wu).
Re Claim 21. (New) 
Gordon discloses a vehicle locking boot (100), comprising: a horizontal support arm (101); a first vertical support arm (102) extending from the horizontal support arm, wherein the first vertical support arm comprises a front engagement protrusion (103) extending therefrom; a receiving sleeve (104) extending from the horizontal support arm at a base of the first vertical support arm along a direction parallel to an extending direction of the horizontal support arm; a horizontal extension portion (105) coupled to the horizontal support arm; a second vertical support arm (106) extending from the horizontal extension portion, wherein the second vertical support arm comprises a rear engagement protrusion (107) extending therefrom; a lug nut blocking plate (109) coupled to the first vertical support arm above the front engagement protrusion; however, Gordon fails to teach a spacer removeably coupled to the horizontal support arm, wherein the spacer extends along the extending direction of the horizontal support arm.
Wu discloses a vehicle locking boot (100) comprising a spacer (protector board 5; Fig.9)
removably coupled to the horizontal support arm (12), wherein the spacer extends along the
extending direction of the horizontal support arm.
It would have been obvious to one of ordinary skill in the art to modify the device of
Gordon by adding a well known spacer as taught by Wu to enhance the security of the device
by preventing access to the tire as an obvious mater of design choice.
Re Claim 22. (New)
Gordon as modified by Wu discloses the vehicle locking boot of claim 21, wherein the lug nut blocking plate (109) comprises a lug nut blocking pad (110) disposed on lug nut blocking plate.
Re Claim 23. (New) 
Gordon as modified by Wu discloses the vehicle locking boot of claim 21, wherein the lug nut blocking plate (109) has an octagonal shape (Fig.1).
Re Claim 24. (New) 
Gordon as modified by Wu discloses the vehicle locking boot of claim 23, wherein the horizontal extension portion (105) is coupled to an internal track (111) formed in the horizontal support arm (101), and wherein the horizontal extension portion (105) is configured to slide along the internal track (111) to move the rear engagement protrusion (107) to varying distances from the front engagement protrusion (103).
Re Claim 25. (New) 
Gordon as modified by Wu discloses the vehicle locking boot of claim 24, wherein a distal end of the horizontal extension portion (105) with respect to the second vertical support arm (106) is concealed within the receiving sleeve (104) when the front engagement protrusion (103) is in contact with the rear engagement protrusion (107).
Re Claim 26. (New)
Gordon as modified by Wu discloses the vehicle locking boot of claim 25, wherein the horizontal support arm (101) has a first thickness along the direction orthogonal to an upper surface of the horizontal support arm, wherein the receiving sleeve (104) has a second thickness along the direction orthogonal to the upper surface of the horizontal support arm, and wherein the second thickness is less than the first thickness.
Re Claim 27. (New)
Gordon as modified by Wu discloses the vehicle locking boot of claim 26, wherein the upper surface of the horizontal support arm (101) extends along a first horizontal plane, wherein an upper surface of the receiving sleeve (104) extends along a second horizontal plane, and wherein the first horizontal plane is spaced apart from the second horizontal plane along a direction orthogonal to the upper surface of the horizontal support arm.
Re Claim 28. (New) 
Gordon as modified by Wu discloses the vehicle locking boot of claim 23, wherein the first vertical support arm (102) forms a 90 degree angle with the horizontal support arm (101).
Re Claim 29. (New) 
Gordon as modified by Wu discloses the vehicle locking boot of claim 23, wherein a diameter of the lug nut blocking plate (109) is at least 10 inches.
Re Claim 32. (New) 
Gordon as modified by Wu discloses the vehicle locking boot of claim 21, wherein a length of the spacer (5) is less than a length of the horizontal support arm (12).
Re Claim 36. (New)
Gordon as modified by Wu discloses the vehicle locking boot of claim 21, wherein the spacer (5) includes a plurality of pins (pin fastener shown in Fig. 9) positioned and dimensioned to be inserted into corresponding holes formed in the horizontal support arm (12).
It would have been obvious to one of ordinary skill in the art to provide a plurality of pins
for fastening the spacer to the arm as an obvious matter of design choice in enhancing the
security of the mount.

Claim(s) 30, 31, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon as modified by Wu as applied to claims 21-29 above, and further in view of Lukich 5,873,275 (hereinafter Lukich).
Re Claim 30. (New)
Gordon as modified by Wu discloses the vehicle locking boot of claim 29, but fails to specify wherein a diameter of the rear engagement protrusion tapers to about 3/8 of an inch along a direction toward the front engagement protrusion (Gordon specifies 1 inch).
Lukich discloses a smaller taper (at 42,72).
It would have been obvious to one of ordinary skill in the art to provide a smaller diameter taper end as an obvious matter of design choice in facilitating usage of the device.
Re Claim 31. (New) 
Gordon as modified by Wu and Lukich discloses the vehicle locking boot of claim 30, wherein a diameter of the front engagement protrusion tapers to about 3/8 of an inch along a direction toward the rear engagement protrusion.
Re Claim 38. (New)
Gordon in view of Wu discloses the vehicle locking boot of claim 21, but fails to teach wherein the front engagement protrusion comprises a plastic or rubber coating.
Lukich discloses the use of rubberized coatings (68) on the arms of a vehicle locking boot.
It would have been obvious to one of ordinary skill in the art to modify the arms of
Gordon by providing rubber coatings as taught by Lukich to be a well known protective feature.
Re Claim 39. (New) 
Gordon in view of Wu and Lukich discloses the vehicle locking boot of claim 38, wherein the rear engagement protrusion comprises a plastic or rubber coating.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Wu as applied to claims 21-29, 32, 36 above, and further in view of Official Notice.
Re Claim 37. (New) 
Gordon as modified by Wu discloses the vehicle locking boot of claim 36, but fails to specify wherein the pins are compression pins configured to removeably couple the spacer to the horizontal support arm.
Official Notice is taken that the use of any type of fastener including compression pins would
have been well known to one of ordinary skill in the art and obvious to use as an obvious matter
of design choice.

Claim(s) 33, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Wu as applied to claims 21-29, 32, 36 above, and further in view of Beavers et al 5,865,048 (hereinafter Beavers).
Re Claim 33. (New)
Gordon as modified by Wu discloses the vehicle locking boot of claim 32, but fails to specify wherein a side surface of the spacer (Wu 5) facing the first vertical support arm is spaced apart from the first vertical support arm.
Beavers discloses a vehicle locking boot comprising a spacer (14,76,78) wherein a side surface
of the spacer facing the first vertical support arm (8) is spaced apart from the first vertical
support arm (8).

It would have been obvious to one of ordinary skill in the art to modify the spacer of Wu
to be spaced from the adjacent vertical arms as taught by Beavers to be disposed at the
midspan of the horizontal support member (4) as an obvious matter of design choice.
Re Claim 34. (New) 
Gordon as modified by Wu and Beavers discloses the vehicle locking boot of claim 21, wherein the spacer includes a plastic frame having a hollow center (beavers 76,78).
While Beavers fails to specify a plastic frame, col.4, lines 5-10, indicate that “many other materials having the same physical characteristics” as resistant to bending, cutting or deformation to inhibit removal by non-authorized personnel may be used.
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the spacer
frame made of plastic as taught by Beavers as an obvious matter of design choice.
Re Claim 40. (New) 
As discussed above with respect to claim 33, Gordon as modified by Wu and Beavers discloses the vehicle locking boot of claim 21, further comprising a space between the spacer and the first vertical support arm, wherein the space is from 0.5 inches to 3 inches.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Wu and Beavers as applied to claim 34 above, and further in view of Official Notice.
Re Claim 35. (New)
As discussed above with respect to claim 34, Gordon as modified by Wu and Beavers discloses the vehicle locking boot of claim 34, but fails to teach wherein the hollow center of the plastic frame is substantially filled with foam.
Official Notice is taken taken that it is old and well known in the construction arts to fill housing members with foam to increase their durability and strength. It would have been obvious to one of ordinary skill in the art to modify the spacer of Gordon as modified by Wu by providing a foam filled center accordingly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675